Citation Nr: 1506620	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2012, April 2013, and July 2014, the Board remanded this matter for additional development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's previous Remand instructions has not been achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran maintains that his allergic rhinitis underwent a permanent increase in severity while serving in Vietnam because he was not given regular allergy shots as required by his physician.  In support, the Veteran submitted a June 2008 opinion from his physician which indicated that the Veteran's symptoms got much worse in Vietnam.

As noted in the Board's January 2012 Remand, the initial January 2009 VA examination was inadequate because it did not contain a rationale for the opinion that the Veteran's allergic rhinitis was less likely than not permanently aggravated by active service.   Accordingly, the Board requested an addendum opinion which specified whether:  (a) the Veteran sustained temporary or intermittent symptoms of allergic rhinitis during service; or (b) there was a permanent worsening of the underlying pathology of his allergic rhinitis beyond the natural progress of that condition.  The Board also requested the examiner to comment on the Veteran's contentions regarding lack of treatment in service, as well as the June 2008 opinion.

In a February 2012 addendum report, the examiner stated:

I found no evidence that the [Veteran's] allergies progressed more than...what is expected for the natural progression of allergies.  Medical evidence does not support that the lack of allergy shots in the service would cause worsening of the underlying pathology of allergic rhinitis beyond its natural progression.  The [Veteran] had temporary intermittent flare-ups of the allergic rhinitis symptoms in service.

As noted in the April 2013 Board Remand, the February 2012 addendum did not comply with the Board's remand orders.  Accordingly, the Board requested an additional addendum opinion from the February 2012 VA examiner which addressed whether the Veteran's statements and the June 2008 opinion represented a permanent worsening of the underlying pathology of the Veteran's allergic rhinitis, beyond its natural progress, versus temporary or intermittent flare-ups of his allergic rhinitis symptoms.  The Remand required the examiner to provide a complete rationale for any opinions expressed.

The April 2013 addendum opinion from the February 2012 examiner simply repeated her prior opinion and added "[The June 2008] letter was reviewed in making my opinion."  The Board finds that this opinion does not comply with the Remand instructions.  While the examiner acknowledges the June 2008 letter, the examiner does not provide a complete rationale for why the June 2008 letter or the Veteran's statements of worsening symptoms in service do not represent a permanent worsening of the underlying pathology of the Veteran's allergic rhinitis, beyond its natural progress, versus temporary or intermittent flare-ups of his allergic rhinitis symptoms.  Consequently, another addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.

2.  Thereafter, refer the claims file, including a copy of this REMAND, to a VA ENT physician or other suitably qualified VA physician (do not return the claims file to the VA physician assistants who rendered the prior opinions).

Based on a review of the claims file, the VA physician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that allergic rhinitis was aggravated (or permanently worsened) beyond the natural progression of this disease during active service.   In providing the requested opinion, the examiner must comment on:

(a) the Veteran's assertion that he did not receive regular allergy shots during active service, and whether this lack of regular in-service treatment (allergy shots) caused a worsening of the underlying pathology of his allergic rhinitis, beyond its natural progress, versus temporary or intermittent flare-ups of his allergic rhinitis symptoms; and

(b) the June 2008 private opinion from Dr. Donald W. Pulver which indicates that the Veteran's allergic rhinitis symptoms worsened significantly while he was on active service in the Republic of Vietnam and whether the symptoms discussed in Dr. Pulver's opinion represent a permanent worsening of the underlying pathology of the Veteran's allergic rhinitis, beyond its natural progress, versus temporary or intermittent flare-ups of his allergic rhinitis symptoms.

The physician must address both parts of this question in the examination report.  A complete rationale must be provided for any opinions expressed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be  given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




